      Case 1:19-cv-00038-BSM Document 82 Filed 01/13/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                        BATESVILLE DIVISION

ROBERT LEE JOHNSON JR.                                                     PLAINTIFF
ADC #100626

v.                       CASE NO. 1:19-CV-00038-BSM

ASA HUTCHINSON, et al.                                                  DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 13th day of January, 2021.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
